DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. The examiner agrees that Bove on its own does not teach the newly added claim language, however, Qui teaches the newly added claim limitations as discussed in the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bove (US 6846379) in view of Qui et al. (US 6360457).
In re claim 1, Bove, in figures 1 -8, discloses a magnet apparatus comprising: a plurality of discrete magnets having a nested configuration (see figures 4-8 showing the magnets),  and a securement (52 and/or 54) for retaining said plurality of discrete magnets as an array in proximity to a subject in need of therapy. Bove does not explicitly teach the specific value of claimed weight of the magnets or the gaps between magnets; however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound. Qui, in figures 1-7, teaches a similar apparatus with a plurality of discrete magnets (40/50/70) having gaps between each In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In re claim 2, Bove, in figures 1 -8, discloses that said array is a planar array (see figures 4-8 showing planar arrangement).
In re claim 3, Bove, in figures 1 -8, discloses that said plurality of discrete magnets form a concentric array (see figure 8 for best example showing magnets arranged around other magnets).
In re claim 4, Bove, in figures 1-8, discloses a mechanical fastener (52 and/or 54).
In re claim 6, Bove, in figures 1-8, discloses a substantially planar reconfigurable magnetic therapy apparatus comprising: a first magnet (see any center magnet with N shown in figure 8) having a perimeter; a second magnet  surrounding said first magnet 
In re claim 10, Bove does not explicitly teach the specific value of claimed weight of the magnets; however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound.
In re claim 11, Bove, in figures 1 -8, discloses that said first magnet and said second magnet both have a thickness of less than 1 inch (see specification line 9 of column 5).
In re claim 12, Bove, in figures 1 -8, discloses that said securement is embedment in a pad (56) or cushion positions in proximity to the subject in need of therapy.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bove et al. (US 6846379) in view of Qui and Bove et al. (US 6652446).
 In re claim 7, Bove 379 teaches securement but does not teach contact adhesive. Bove 446 however, in line 53 of column 9 of the specification, discloses glue being used in a similar device. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used glue as a securement in addition to the securement already shown in order to provide a better connection between magnets and surrounding structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837